IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CA-01171-COA

WILLIAM MARBLY                                                            APPELLANT

v.

KEVIN MANUEL AND CITY OF CLARKSDALE,                                       APPELLEES
MISSISSIPPI

DATE OF JUDGMENT:                         08/04/2014
TRIAL JUDGE:                              HON. ALBERT B. SMITH III
COURT FROM WHICH APPEALED:                COAHOMA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   D. REID WAMBLE
ATTORNEY FOR APPELLEES:                   MITCHELL ORVIS DRISKELL III
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
TRIAL COURT DISPOSITION:                  FOUND NOTICE OF CLAIM DID NOT
                                          SUBSTANTIALLY COMPLY WITH THE
                                          REQUIREMENTS OF THE MISSISSIPPI
                                          TORT CLAIMS ACT
DISPOSITION:                              REVERSED AND REMANDED - 08/11/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ISHEE AND CARLTON, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    In 2013, William Marbly was injured in an automobile accident caused by a City of

Clarksdale employee, Kevin Manuel. Marbly filed a complaint against Manuel and the city

in the Coahoma County Circuit Court on February 4, 2014, seeking recovery of damages for

his injuries. On March 18, 2014, Manuel and the city filed a motion to dismiss in which they

claimed Marbly had failed to comply with the requirements set forth by the Mississippi Tort

Claims Act (MTCA). The circuit court granted the motion to dismiss, and Marbly filed this

appeal.
                                          FACTS

¶2.    On March 5, 2013, Marbly was involved in an automobile accident. He was rear-

ended by Manuel, an employee of the City of Clarksdale, while stopped at an intersection.

Following the accident, Marbly’s attorney sent a certified letter dated August 29, 2013, to

Bill Luckett, mayor of the city, informing him of Marbly’s claim pursuant to the MTCA. The

letter contained the following heading: “NOTICE OF CLAIM PURSUANT TO

MISSISSIPPI TORT CLAIMS ACT.” It read:

       Dear Mayor Luckett:

       Please be advised that I represent William Marbly[,] whose residence at the
       time of injury and at the time of filing of this notice is . . . Clarksdale, MS
       38614.

       On March 5, 2013, my client, William Marbly[,] was injured in a motor
       vehicle crash, when City of Clarksdale employee, Kevin Manuel, who was
       driving a City of Clarksdale truck, while in the scope and course of his
       employment for the City of Clarksdale, ran into the rear of Mr. Marbly’s
       vehicle at the intersection of State Street and Madison Ave. This letter will
       serve to document and to advise that William Marbly suffered both personal
       injuries and property damage as the proximate result of the negligent actions
       [of] Kevin Manuel. Mr. Marbly was employed by the United States Army at
       the time of the collision and was unable to work as a proximate result of his
       injuries. Mr. Marbly’s medical bills to date[,] which were incurred as a
       proximate result of the wreck[,] are $3,500.00.

       Pursuant to Miss. Code Ann. Sec. 11-46-11, et al. [sic], I am required to first
       notify you by registered or certified mail of my intention to file suit, before
       filing a civil lawsuit, in hope of resolving the case.

       This letter will serve to document and to advise that Mr. Marbly makes a claim
       and settlement demand against Kevin Manuel and City of Clarksdale for
       $25,000.00.

       Please accept this letter as your notice of this claim. Please take action
       pursuant to law to pay this claim.


                                             2
       This letter will serve to document and to advise that if you do not immediately
       settle this claim, that I will file suit demanding all damages allowed by
       Mississippi law. This letter will further serve to document and to advise you
       that if you choose to deny this claim or if you do not intend on immediately
       settling this claim, that pursuant to Miss. Code Ann. Sec. 11-46-11, that you
       please notify me by letter of your “Notice of Denial of Claim.”

       Your consideration of this letter is appreciated. I look forward to your reply.

¶3.    When Marbly did not receive a settlement offer from the city, he filed a complaint in

the circuit court. The complaint alleged that Manuel was negligent in causing the accident

that injured Marbly, and that the city was liable under the doctrine of respondeat superior.

Manuel and the city filed a motion to dismiss and argued that Marbly’s letter did not

constitute sufficient notice in accordance with Mississippi Code Annotated section 11-46-11.

In their motion, they asserted that Marbly failed to provide substantial details regarding the

extent of Marbly’s injury as required by the statute. A hearing was held, and the motion to

dismiss was granted by the circuit court.

                               STANDARD OF REVIEW

¶4.    “[T]his Court reviews errors of law, which include the proper application of the

[MTCA], de novo.” Fairley v. George Cnty., 871 So. 2d 713, 716 (¶7) (Miss. 2004). We

also review a circuit court’s grant or denial of a motion to dismiss utilizing a de novo

standard of review. Kimball Glassco Residential Ctr. Inc. v. Shanks, 64 So. 3d 941, 944 (¶8)

(Miss. 2011) (citing Price v. Clark, 21 So. 3d 509, 517 (¶10) (Miss. 2009)).

                                       DISCUSSION

¶5.    “Any tort claim filed against the government, or an employee thereof, must be brought

under the MTCA, the exclusive civil remedy against the government or its employees ‘for

                                              3
acts or omissions which give rise to a suit.’” Watkins ex rel. Watkins v. Miss. Dep’t of

Human Servs., 132 So. 3d 1037, 1042 (¶15) (Miss. 2014) (citation omitted). Before a

claimant files suit against a governmental entity, a notice of claim must first be filed with that

entity. Lee v. Mem’l Hosp. at Gulfport, 999 So. 2d 1263, 1266 (¶9) (Miss. 2008) (citing

Miss. Code Ann. § 11-46-11(1)-(2) (Rev. 2002)). Section 11-46-11(2) reads as follows:

       Every notice of claim shall:

               (i) Be in writing;

               (ii) Be delivered in person or by registered or certified United
               States mail; and

               (iii) Contain a short and plain statement of the facts upon which
               the claim is based, including the circumstances which brought
               about the injury, the extent of the injury, the time and place the
               injury occurred, the names of all persons known to be involved,
               the amount of money damages sought, and the residence of the
               person making the claim at the time of the injury and at the time
               of filing the notice.

¶6.    It is well settled that Mississippi law requires substantial compliance with the notice

provisions of the MTCA. S. Cent. Reg’l Med. Ctr. v. Guffy, 930 So. 2d 1252, 1255 (¶7)

(Miss. 2006). “[T]he purpose of the [MTCA] is to [e]nsure that governmental boards,

commissioners, and agencies are informed of claims against them. Such notice encourages

entities to take corrective action as soon as possible when necessary; encourages

pre-litigation settlement of claims; and encourages more responsibility by these agencies.”

Lee, 999 So. 2d at 1266 (¶9).

¶7.    This Court has held that “[t]he determination of substantial compliance is a legal,

though fact-sensitive, question and is, therefore, necessarily decided on an ad hoc basis.”

                                                4
Webster v. City of D'Iberville City Council, 6 So. 3d 448, 451 (¶8) (Miss. Ct. App. 2009)

(citation omitted). In his appeal, Marbly argues that his notice substantially complied with

the provisions of the statute, but Manuel and the city claim that Marbly was deficient in

describing the extent of his injuries. Marbly, however, maintains that he did not yet know

the exact extent of his injuries at the time he filed the notice.

¶8.    In granting the motion to dismiss, the circuit court compared the present case to

Fairley v. George County, 871 So. 2d 713 (Miss. 2004). In Fairley, the plaintiff was injured

when she lost control of her vehicle while traveling on a gravel road that was maintained by

George County, Mississippi. Id. at 715 (¶1). Her attorney sent a letter to the George County

Board of Supervisors referencing “a single-vehicle accident on River Road in George County

on May 30, 1996, due to gravel on the road.” Id. The letter further stated that the plaintiff

“sustained personal injuries and/or property damage and asked the Board to forward the letter

to its liability insurance carrier.” Id. In its motion for summary judgment, the County argued

that the notice contained the following deficiencies:

       [The] letter [(1)] was not . . . sent registered mail or certified mail, nor was it
       delivered in person; (2) did not contain a short and plain statement of the facts
       with regard to circumstance of injury; (3) did not give the extent of injuries;
       (4) did not give the name of all persons; (5) did not list the damages sought;
       and (6) did not give the residence of the claimant.

Id. at 718 (¶12). The Mississippi Supreme Court found that the notice had not substantially

complied with the statute in that the plaintiff had “made no attempt to comply with at least

six statutorily required factors. Id. at (¶13).

¶9.    This case differs from Fairley in that Marbly provided information about each of the



                                                  5
seven statutorily required categories. “If some information is provided in each of the seven

required categories, this Court must determine whether the information is substantial enough

to be in compliance with the statute.” Webster, 6 So. 3d at 451 (¶9). Marbly maintains that

his notice substantially complied with the MTCA requirements in that “it set forth everything

that the [c]ity . . . needed to know in order to respond” to Marbly’s claims.

¶10.   We agree and find that in this case, Marbly did substantially comply with the MTCA

requirements. Marbly’s notice was in writing, delivered via certified mail, and contained a

short and plain statement of the facts upon which his claim was based. In addition, Marbly

included the time and place that his injury occurred, the name of the person known to be

involved, the amount of damages he sought to recover, and his address. Although Marbly

maintains that he did not know the extent of his injuries at the time of the notice, his letter

did state that he had suffered personal injuries and property damage, and that he had incurred

medical bills in the amount of $3,500 as of that date.

¶11.   The purpose of the statutory notice requirements is to inform the recipient of the

situation so that prelitigation settlement or other corrective action may be taken without the

use of the courtroom. Lee, 999 So. 2d at 1266 (¶9). We find that Marbly’s letter sufficiently

notified the city of the events and surrounding circumstances such that the notification

requirements under the MTCA were met.

                                      CONCLUSION

¶12.   Because we find that Marbly’s notice letter sent by counsel substantially complied

with the MTCA notice provisions, we reverse and remand this case to the Coahoma County



                                              6
Circuit Court for proceedings consistent with this opinion.

¶13. THE JUDGMENT OF THE COAHOMA COUNTY CIRCUIT COURT IS
REVERSED, AND THIS CASE IS REMANDED FOR FURTHER PROCEEDINGS
CONSISTENT WITH THIS OPINION. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO THE APPELLEES.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR AND
JAMES, JJ., CONCUR. MAXWELL AND WILSON, JJ., NOT PARTICIPATING.




                                            7